This is an appeal from a determination of a deficiency in income tax for the calendar years 1919, 1920, and 1921, in the amounts of $460.33, $5,443.11, and $365.26, respectively, against which there is offset an overassessment of $134.54 for the calendar year 1918. The entire deficiency does not appear to be in controversy.
Taxpayer alleged four errors as a basis for his appeal, namely, (a) insufficient depreciation, (b) charitable contributions disallowed, (c) erroneous computation of income as disclosed by his books, and (d) disallowance of expenses. The allegations of error in respect of the charitable contributions and erroneous computation of income, as shown by the books, were ivaived at the hearing.
EINDINGS OE EAOT.
Taxpayer is a resident of Detroit, Mich. During the calendar' years 1918 to 1921, inclusive, he was the owner of certain buildings in the City of Detroit, consisting of business and residential properties. Some of the buildings were erected or purchased prior to March 1, 1913, and others subsequent to that date. In addition he owned certain vacant lots.
Upon audit of the taxpayer’s returns for the calendar years involved the Commissioner reduced the deduction for depreciation in the total amount of $2,500.
*315During the calendar year 1919 taxpayer paid state, county, and city taxes on certain of the properties owned by him as follows:
[[Image here]]
DECISION.
The determination of the Commissioner is approved.